 



Exhibit 10.8

PREPARED BY:
Janet G. Mallow, Esq.

WHEN RECORDED RETURN TO:

Riggs, Abney, Neal, Turpen, Orbison & Lewis
Attention: Wendy Walls
502 West Sixth Street
Tulsa, OK 74119-1010

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FINANCING STATEMENT
[Oklahoma]

A POWER OF SALE HAS BEEN GRANTED IN THIS MORTGAGE. A POWER OF SALE MAY ALLOW THE
MORTGAGEE TO TAKE THE MORTGAGED PROPERTY AND SELL IT WITHOUT GOING TO COURT IN A
FORECLOSURE ACTION UPON DEFAULT BY THE MORTGAGOR UNDER THIS MORTGAGE.

     THIS MORTGAGE is made on October 1, 2003 from XETA TECHNOLOGIES, INC.,
f/k/a XETA Corporation, an Oklahoma corporation, whose address is 1814 W.
Tacoma, Broken Arrow, Oklahoma 74012 (the “Mortgagor”), and BANK OF OKLAHOMA,
N.A., whose address is P.O. Box 2300, Tulsa, Oklahoma 74192, and its successors
and assigns (the “Mortgagee”).

     1.     Specific Definitions. In this Mortgage, the following terms shall
have the meanings given below:



       1.1 “Borrower” means XETA TECHNOLOGIES, INC., an Oklahoma corporation.



       1.2 “Liabilities” means all obligations, indebtedness and liabilities of
the Borrower to any one or more of the Mortgagee, and any of its subsidiaries,
affiliates or successors, now existing or later arising, including, without
limitation, all loans, advances, interest, costs, overdraft indebtedness, credit
card indebtedness, lease obligations, or obligations relating to any Rate
Management Transaction, all monetary obligations incurred or accrued during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceedings, regardless of whether allowed or allowable in such proceeding, and
all renewals, extensions, modifications, consolidations or substitutions of any
of the foregoing, whether the Borrower may be liable jointly with others or
individually liable as a debtor, maker, co-maker, drawer, endorser, guarantor,
surety or otherwise, and whether voluntarily or involuntarily incurred, due or
not due, absolute or contingent, direct or indirect, liquidated or unliquidated.
The term “Liabilities” includes, without limitation, the following:



       (i) Separately and collectively, those certain Promissory Notes, dated
October 1, 2003 in the original principal amounts of $7,500,000 (maturing
September 30, 2004), and $3,374,734.33 and $2,238,333.48 (both maturing

 



--------------------------------------------------------------------------------



 





  September 30, 2006), each executed and delivered by the Borrower to the
Mortgagee;



       (ii) The performance of all of the promises and agreements contained in
the Mortgage and all Related Documents.



       1.3. “Premises” means and includes the following:



       (i) The real property, and all the existing or subsequently affixed or
erected buildings, structures and improvements on it, described as set forth on
Exhibit “A” attached hereto and made a part hereof for all purposes intended,
commonly known as 1814 W. Tacoma, Broken Arrow, OK;          (ii) All easements,
rights-of-way, licenses, privileges and hereditaments appurtenant to or used in
connection with the Premises;          (iii) All land lying in the bed of any
road, street, alley or the like, opened, proposed or vacated, public or private,
or any strip or gore, adjoining the Premises;          (v) All mineral, coal,
oil, gas and water rights, royalties, water courses, ditch rights, water and
water stock, timber and timber rights, if any;          (vi) All insurance,
condemnation and other awards or payments, including interest, made as a result
of: (a) the exercise of the right of eminent domain, (b) the alteration of the
grade of any street, (c) any loss of or damage to any building or other
improvement on the Premises, (d) any other injury to or decrease in the value of
the Premises, (e) any refund due on account of the payment of real estate taxes,
assessments or other charges levied against or imposed upon the Premises and
(f) the reasonable attorneys’ and fees and court costs;          (vii) All
present and future (a) leases, subleases, licenses and other agreements for the
use and/or occupancy of the Premises, oral or written, including, without
limitation, all extensions, renewals, replacements and holdovers (collectively,
the “Leases”) and (b) rents, revenues, income, issues, royalties, profits,
bonuses, accounts, cash, security deposits, advance rents and other payments
and/or benefits, of every kind or nature, derived from the Leases and/or the
Premises, including, without limitation, the Mortgagor’s right to enforce the
Leases and to receive and collect all payments and proceeds under the Leases
(collectively, the “Rents”);          (viii) All rights to make divisions of the
real estate comprising the Premises that are exempt from the platting
requirements of all applicable land division or platting acts, as amended from
time to time; and          (ix) All licenses, contracts, permits and agreements
required or used in connection with the ownership, maintenance or operation of
the Premises.



       1.4. “Rate Management Transaction” means any transaction, (including an
agreement with respect thereto) now existing or hereafter entered into by the
Borrower,

2



--------------------------------------------------------------------------------



 





  and the Mortgagee, or any of its subsidiaries or affiliates or their
successors, which is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.



       1.5. “Related Documents” means all loan agreements, credit agreements,
reimbursement agreements, security agreements, mortgages, deeds of trust, pledge
agreements, assignments, guaranties, or any other instrument or document
executed in connection with any of the Liabilities.

     2.     Grant. To secure payment of the Liabilities, and for other good and
valuable consideration, Mortgagor hereby GRANTS, BARGAINS, SELLS, CONVEYS AND
MORTGAGES to the Mortgagee all of the Mortgagor’s right, title and interest, now
owned or hereafter acquired, in the “Premises”, and warrants title to the same.

     3.     Secured Indebtedness. The maximum principal sum secured by this
Mortgage shall not exceed two million two hundred thirty-eight thousand three
hundred thirty-three and 48/100 dollar ($2,238,333.48) at any one time
outstanding. This Mortgage shall not apply to any obligation or debt incurred
for personal, household or family purposes unless the note or guaranty
evidencing such personal, household or family debt expressly states that it is
secured by this Mortgage.

     4.     Covenants. The Mortgagor promises and agrees as follows:



       4.1 Payment of Liabilities; Performance of Obligations. The Mortgagor
shall promptly pay when due, whether by acceleration or otherwise, the
Liabilities for which the Mortgagor is liable, and shall promptly perform all
obligations to which the Mortgagor has agreed under the terms of this Mortgage
and any of the other Related Documents.



       4.2 Taxes and Liens. The Mortgagor shall pay, when due, before any
interest, collection fees or penalties shall accrue, all taxes, assessments,
fines, impositions, and other charges which may become a lien prior to this
Mortgage. Should the Mortgagor fail to make those payments, the Mortgagee may at
its option and at the expense of the Mortgagor, pay the amounts due for the
account of the Mortgagor. Upon the request of the Mortgagee, the Mortgagor shall
immediately furnish to the Mortgagee all notices of amounts due and receipts
evidencing payment. The Mortgagor shall promptly notify’ the Mortgagee of any
lien on all or any part of the Premises and shall promptly discharge any
unpermitted lien or encumbrance.



       4.3 Change in Taxes. In the event of the passage of any law or
regulation, state, federal or municipal, subsequent to the date of this
Mortgage, which changes or modifies the laws now in force governing the taxation
of mortgages or debts secured by mortgages, or the manner of collecting those
taxes, the Liabilities shall become due and payable immediately at the option of
the Mortgagee.

3



--------------------------------------------------------------------------------



 





       4.4 Insurance. Until the Liabilities are fully paid, the Mortgagor shall
keep the Premises and the present and future buildings and other improvements on
the Premises constantly insured for the benefit of the Mortgagee, at replacement
cost for the full insurable value, without any reduction based upon the
Mortgagor’s acts, against fire and such other hazards and risks customarily
covered by the standard form of extended coverage endorsement available in the
state where the Premises is located, including risks of vandalism and malicious
mischief, and shall further provide flood insurance (if the Premises are
situated in an area designated as a flood risk area by the Director of the
Federal Emergency Management Agency or as otherwise required by the Flood
Disaster Protection Act of 1973 and regulations issued under it), and such other
appropriate insurance as the Mortgagee may require from time to time. All
insurance policies and renewals must be acceptable to the Mortgagee, must
provide for payment to the Mortgagee in the event of loss, regardless of any act
or omission by the Mortgagor, must require thirty (30) days notice to the
Mortgagee in the event of nonrenewal or cancellation and must be delivered to
the Mortgagee within thirty (30) days prior to their respective effective dates.
Should the Mortgagor fail to insure or fail to pay the premiums on any insurance
or fail to deliver the policies or certificates or renewals to the Mortgagee,
then the Mortgagee, at its option, may have the insurance written or renewed,
and may pay the premiums, for the account of the Mortgagor. In the event of loss
or damage, the proceeds of the insurance shall be paid to the Mortgagee alone.
No loss or damage shall itself reduce the Liabilities. The Mortgagee is
authorized to adjust and compromise a loss without the consent of the Mortgagor,
to collect, receive and receipt for any proceeds in the name of the Mortgagee
and the Mortgagor and to endorse the Mortgagor’s name upon any check in payment
of proceeds. The proceeds shall be applied first toward reimbursement of all
costs and expenses of the Mortgagee in collecting the proceeds and then toward
payment of the Liabilities or any portion of it, whether or not then due or
payable, or the Mortgagee, at its option, may apply the proceeds, or any part of
the proceeds, to the repair or rebuilding of the Premises provided that the
Mortgagor (a) is not then or at any time during the course of restoration of the
Premises in default under this Mortgage and (b) has complied with all
requirements for application of the proceeds to restoration of the Premises as
the Mortgagee, in its sole discretion may establish. The Mortgagor shall also
provide and maintain comprehensive general liability insurance in such coverage
amounts as the Mortgagee may request, with the Mortgagee being named as an
additional insured on such policies. Evidence of the renewal of such liability
insurance shall be delivered to the Mortgagee at the same time as evidence of
the renewal of the property insurance required above must be delivered to the
Mortgagee. If the Mortgagor fails to provide such liability insurance, and/or
the renewals thereof, or fails to pay the premiums on such liability insurance
when such premiums are due, then the Mortgagee may have such liability insurance
written or renewed, and may pay the premiums, for the account of the Mortgagor.



       4.6 Waste, Abandonment. The Mortgagor shall not abandon the Premises,
commit or permit waste on the Premises, or do any other act causing the Premises
to become less valuable. The Mortgagor will keep the Premises in good order and
repair and in compliance in all material respects with any law, regulation,
ordinance or contract affecting the Premises and, from time to time, will make
all needful and proper replacements so that all fixtures, improvements and
Equipment will at all times be in good condition, fit and proper for their
respective purposes. Without limitation of the foregoing, nonpayment of the
Charges shall constitute waste. Should the Mortgagor fail to effect any
necessary repairs, the Mortgagee may, at its option and at the expense of

4



--------------------------------------------------------------------------------



 





  the Mortgagor, make the repairs for the account of the Mortgagor. The
Mortgagor shall use and maintain the Premises in conformance with all applicable
laws, ordinances and regulations. The Mortgagee or its authorized agent shall
have the right to enter upon and inspect the Premises at all reasonable times.
The Mortgagor unconditionally agrees to pay timely all fees with respect to
inspections of the Premises.



       4.7 Alterations, Removal. No building, structure, improvement, fixture,
personal property or Equipment constituting any part of the Premises shall be
removed, demolished or substantially altered without the prior written consent
of the Mortgagee.



       4.8 Payment of Other Obligations. The Mortgagor shall also pay all other
obligations which may become liens or charges against the Premises for any
present or future repairs or improvements made on the Premises, or for any other
goods, services, or utilities furnished to the Premises and shall not permit any
lien or charge of any kind securing the repayment of borrowed funds (including
the deferred purchase price for any property) to accrue and remain outstanding
against the Premises.

     5.     Assignment of Leases and Rents. As additional security for the
Liabilities, the Mortgagor assigns to the Mortgagee all the Leases and the Rents
of, from or in connection with the Premises and the buildings and improvements
thereon and such assignment is effective immediately upon the execution of this
Mortgage. This assignment includes an assignment of the right, but not the
obligation, to collect, receive, demand, sue for and recover the Rents when due
and payable. The Mortgagee shall not exercise any of its rights and remedies
under this section until the occurrence of any default under the Liabilities.
This assignment shall be operative during any foreclosure or other proceeding
taken to enforce this Mortgage and during any redemption period. The Mortgagor
will comply with all terms of all the Leases. Upon request of the Mortgagee, the
Mortgagor shall deliver to the Mortgagee copies of all the Leases and similar
agreements assigned to the Mortgagee pursuant to this section, including all
renewals and amendments thereof.

     6.     Assignment of Interest as Tenant or Purchaser. If the Mortgagor’s
interest in the Premises is that of a tenant or a purchaser, the Mortgagor also
assigns, mortgages and warrants to the Mortgagee, as additional security for the
Liabilities, all of the Mortgagor’s right, title and interest in and to any
Leases, land contracts or other agreements by which the Mortgagor is leasing or
purchasing all or any part of the Premises, including all modifications,
renewals and extensions, and all of the Mortgagor’s right, title and interest in
and to any purchase options contained in any such Leases or other agreements.
The Mortgagor agrees to pay each installment of rent, principal and interest
required to be paid by it under any such Lease, land contract or other agreement
when each installment becomes due and payable, whether by acceleration or
otherwise. The Mortgagor further agrees to pay and perform all of its other
obligations under any such Lease, land contract or other agreement.

     If the Mortgagor defaults in the payment of any installment of rent,
principal or interest, or in the payment or performance of any other obligation,
under any such Lease, land contract or other agreement, the Mortgagee shall have
the right, but not the obligation, to pay the installment or installments and to
pay or perform the other obligations on behalf of and at the expense of the
Mortgagor. If the Mortgagee receives a written notice of the Mortgagor’s default
under any such Lease, land contract or other agreement, the Mortgagee may rely
on that notice as cause to take any action it deems necessary or reasonable to
cure the default, even if the Mortgagor questions or denies the existence or
nature of the default.

5



--------------------------------------------------------------------------------



 



     7.     Security Agreement. This Mortgage also constitutes a security
agreement within the meaning of the Uniform Commercial Code as in effect from
time to time in the state in which the Premises is located (the “UCC”) and the
Mortgagor grants to the Mortgagee a security interest in any Equipment or other
personal property included within the definition of the Premises, and all
proceeds, products and supporting obligations of any of the foregoing (the
“Collateral”). Accordingly, the Mortgagee shall have all of the rights and
remedies available to a secured party under the UCC. Upon the occurrence of any
default under this Mortgage, the Mortgagee shall have, in addition to the
remedies provided by this Mortgage, the right to use any method of disposition
of collateral authorized by the UCC with respect to any portion of the Premises
subject to the UCC. The Mortgagee shall have the right to require the Mortgagor
to assemble the Collateral and make it available to the Mortgagee at a place
designated by the Mortgagee which is reasonably convenient to both parties, the
right to take possession of the Collateral with or without demand and with or
without process of law, and the right to sell and dispose of the Collateral and
distribute the proceeds according to law. Should a default occur, the Mortgagor
will pay to the Mortgagee all costs reasonably incurred by the Mortgagee for the
purpose of enforcing its rights hereunder, to the extent not prohibited by law,
including, without limitation: costs of foreclosure; costs of obtaining money
damages; and a reasonable fee for the services of internal and outside attorneys
employed or engaged by the Mortgagee for any purpose related to this security
agreement, including, without limitation, consultation, drafting documents,
sending notices or instituting, prosecuting or defending litigation or any
proceeding. The Mortgagor agrees that upon default the Mortgagee may dispose of
any of the Collateral in its then present condition, that the Mortgagee has no
duty to repair or clean the Collateral prior to sale, and that the disposal of
the Collateral in its present condition or without repair or clean-up shall not
affect the commercial reasonableness of such sale or disposition. The
Mortgagee’s compliance with any applicable state or federal law requirements in
connection with the disposition of the Collateral will not adversely affect the
commercial reasonableness of any sale of the Collateral. In connection with the
right of the Mortgagee to take possession of the Collateral, the Mortgagee may,
without liability on the part of the Mortgagee, take possession of any other
items of property in or on the Collateral at the time of taking possession and
hold them for the Mortgagor. If there is any statutory requirement for notice,
that requirement shall be met if the Mortgagee sends notice to the Mortgagor at
least ten (10) days prior to the date of the sale, disposition, or other event
giving rise to the required notice. Upon the request of the Mortgagee, the
Mortgagor shall execute and file such financing statements and shall take any
other action requested by the Mortgagee to perfect and continue as perfected the
Mortgagee’s security interests in the Equipment and other personal property
included in the definition of the Premises. The Mortgagor shall pay (and shall
reimburse the Mortgagee for) all costs, including attorneys’ fees and court
costs, of the preparation and filing of any financing statements and the taking
of any such other actions. A carbon, photographic or other reproduction of this
Mortgage is sufficient as, and can be filed as, a financing statement. The
Mortgagee is irrevocably appointed the Mortgagor’s attorney-in-fact to execute
any financing statement on the Mortgagor’s behalf covering the Equipment and
other personal property, tangible or intangible, that is included within the
definition of Premises. Additionally, if permitted by applicable law, the
Mortgagor authorizes the Mortgagee to file one or more financing statements
related to the security interests created by this Mortgage and further
authorizes the Mortgagee, instead of the Mortgagor, to sign such financing
statements. The Mortgagor shall execute and deliver, or cause to be executed and
delivered, such other documents as the Mortgagee may from time to time request
to perfect or to further evidence the security interest created in the
Collateral by this Mortgage. The Mortgagor further represents and warrants to
the Mortgagee that (a) its principal residence or chief executive office is at
the address shown above and (b) the Mortgagor’s name as it appears in this
Mortgage is identical to the name of the Mortgagor appearing in the Mortgagor’s
organizational documents, as amended, including trust

6



--------------------------------------------------------------------------------



 



documents. The Mortgagor will not, without the Mortgagee’s prior written
consent, change (a) the Mortgagor’s name, (b) the Mortgagor’s business
organization, (c) the jurisdiction under which the Mortgagor’s business
organization is formed or organized, or (d) the address of the Mortgagor’s chief
executive office or principal residence or of any additional places of the
Mortgagor’s business.

     8.     Fixture Financing Statement. A part of the Premises constitutes
goods which are or are to become fixtures related to the Premises, and it is
intended that, as to those goods, this Mortgage shall be effective as a
financing statement filed as a fixture filing from the date of its filing for
record in the real estate records of the county in which the Premises is
situated. Information concerning the security interest created by this
instrument may be obtained from Mortgagee, as secured party, at the address of
Mortgagee stated above. The mailing address of Mortgagor, as debtor, is as
stated above.

     9.     Reimbursement of Advances. If the Mortgagor fails to perform any of
its obligations under this Mortgage, or if any action or proceeding is commenced
which materially affects the Mortgagee’s interest in the Premises (including but
not limited to a lien priority dispute, eminent domain, code enforcement,
insolvency, bankruptcy or probate proceedings), then the Mortgagee at its sole
option may make appearances, disburse sums and take any action it deems
necessary to protect its interest (including but not limited to disbursement of
reasonable attorneys’ fees and court costs and entry upon the Premises to make
repairs). Any amounts disbursed shall become additional Liabilities, shall be
immediately due and payable upon notice from the Mortgagee to the Mortgagor, and
shall bear interest at the highest rate permitted under any of the instruments
evidencing any of the Liabilities. The Mortgagee’s rights under this section
shall be in addition to all other rights and remedies of the Mortgagee under
this Mortgage and the other Related Documents. Any action taken by the Mortgagee
under this section shall not be construed as curing any default that gave rise
to such action by the Mortgagee.

     10.     Due on Transfer. If all or any part of the Premises or any interest
in the Premises is transferred without the Mortgagee’s prior written consent,
the Mortgagee may, at its sole option, declare the Liabilities to be immediately
due and payable.

     11.     No Additional Lien. The Mortgagor covenants not to execute any
mortgage, security agreement, assignment of leases and rentals or other
agreement granting a lien against the interest of the Mortgagor in the Premises
without the prior written consent of the Mortgagee, and then only when the
document granting that lien expressly provides that it shall be subject to the
lien of this Mortgage for the full amount secured by this Mortgage and shall
also be subject and subordinate to all present and future leases affecting the
Premises.

     12.     Eminent Domain. Notwithstanding any taking under the power of
eminent domain, alteration of the grade of any road, alley, or the like, or
other injury or damage to or decrease in value of the Premises by any public or
quasi-public authority or corporation, the Mortgagor shall continue to pay the
Liabilities in accordance with the terms of the Related Documents. By executing
this Mortgage, the Mortgagor assigns the entire proceeds of any award or payment
and any interest to the Mortgagee. The Mortgagor will notify the Mortgagee of
any action or proceeding related to any taking of all or any part of the
Premises, shall defend that action or proceeding in consultation with the
Mortgagee and shall, if requested by the Mortgagee, deliver to the Mortgagee all
documents and instruments that may be required to allow the Mortgagee to
directly participate in or control such action or proceeding. The proceeds of
any taking or grant in lieu of any taking shall be applied first toward
reimbursement of all

7



--------------------------------------------------------------------------------



 



costs and expenses of the Mortgagee in collecting the proceeds, including
reasonable attorneys’ fees and court costs, and then toward payment of the
Liabilities, whether or not then due or payable, or the Mortgagee, at its
option, may apply the proceeds, or any part, to the alteration, restoration or
rebuilding of the Premises.

     13.     Environmental Provisions. As used herein: the term “Hazardous
Substance” shall mean any substance, material, or waste that is (a) included
within the definitions of “hazardous substances,” “hazardous materials,”
“hazardous waste,” “toxic substances,” “toxic materials,” “toxic waste,” or
words of similar import in any Environmental Law, (b) listed as hazardous
substances by the United States Department of Transportation or by the
Environmental Protection Agency, or (c) petroleum, petroleum-related, or a
petroleum by-product, asbestos or asbestos-containing material, polychlorinated
biphenyls, flammable, explosive, radioactive, freon gas, radon, or a pesticide,
herbicide, or any other agricultural chemical; and the term “Environmental Law”
shall mean any federal, state or local law, rule, regulation, decision, policy
or guideline, pertaining to Hazardous Substances, or protection of the
environment, and all present and future amendments thereto. Except as disclosed
in writing by the Mortgagor to the Mortgagee, the Mortgagor represents and
warrants to the Mortgagee that (i) neither the Premises nor the Mortgagor are in
violation of any Environmental Law applicable to the Premises, or are subject to
any existing, pending or threatened governmental investigation pertaining to the
Premises, or are subject to any remedial obligation or lien under or in
connection with any Environmental Law, (ii) the Mortgagor has no actual
knowledge or notice of the presence or release of Hazardous Substances in, on or
around any part of the Premises or the soil, groundwater or soil vapor on or
under the Premises, or the migration of any Hazardous Substance, from or to any
other property in the vicinity of the Premises; and (iii) the Mortgagor’s
intended future use of the Premises will not result in the release of any
Hazardous Substance in, on or around any part of the Premises or in the soil,
groundwater or soil vapor on or under the Premises, or the migration of any
Hazardous Substance from or to any other property in the vicinity of the
Premises.

     The Mortgagor shall neither use nor permit any third party to use,
generate, manufacture, produce, store, or release, on, under or about the
Premises, or transfer to or from the Premises, any Hazardous Substance, except
in compliance with all Environmental Laws, and shall otherwise comply, at the
Mortgagor’s sole expense and responsibility, with all Environmental Laws,
provided that if any such occurrence shall nevertheless happen, the Mortgagor
shall promptly remedy such condition, at its sole expense and responsibility.
The Mortgagor shall not permit any environmental liens to be placed on any
portion of the Premises. The Mortgagor shall promptly notify the Mortgagee in
writing if (a) any of the representations and warranties herein are no longer
accurate, (b) there may be any Hazardous Substance in, on or around the Premises
or the soil, groundwater or soil vapor on or under the Premises, or (c) any
violation of any Environmental Law on or affecting or otherwise in respect of
the Premises has occurred. The Mortgagee and its agents shall have the right,
and are hereby authorized, at any reasonable time to enter upon the Premises for
the purposes of observing the Premises, taking and removing soil or groundwater
samples, and conducting tests and/or site assessments on the Premises, or taking
such other actions as the Mortgagee deems necessary or advisable to clean up,
remove, resolve, or minimize the impact of, or otherwise deal with, any
Hazardous Substances on or affecting the Premises following receipt of any
notice from any person or entity asserting the existence or possible existence
of any Hazardous Substances pertaining to the Premises, that, if true, could
jeopardize the Mortgagee’s security for the Liabilities. All reasonable costs
and expenses paid or incurred by the Mortgagee in the exercise of any such
rights shall be secured hereby and shall be payable by the Mortgagor upon
demand.

8



--------------------------------------------------------------------------------



 



     The Mortgagor shall indemnify and hold the Mortgagee harmless from, for and
against any and all actions, causes of action, claims, liabilities, damages
(including foreseeable and unforeseeable consequential damages), losses, fines,
penalties, judgments, awards, settlements, and costs and expenses (including,
without limitation, reasonable attorneys’ fees, experts’, engineers’ and
consultants’ fees, and costs and expenses of investigation, testing, remediation
and dispute resolution) (collectively referred to as “Environmental Costs”) that
directly or indirectly arise out of or relate in any way to: (a) Any
investigation, cleanup, removal, remediation, or restoration work of site
conditions of the Premises relating to Hazardous Substances; (b) Any resulting
damages, harm, or injuries to the person or property of any third parties or to
any natural resources involving Hazardous Substances relating to the Premises;
(c) Any actual or alleged past or present disposal, generation, manufacture,
presence, processing, production, release, storage, transportation, treatment,
or use of any Hazardous Substance on, under, or about the Premises; (d) Any
actual or alleged past or present violation of any Environmental Law relating to
the Premises; (e) Any lien on any part of the Premises under any Environmental
Law; or (f) Breach of any representation or warranty by or covenant of the
Mortgagor herein. Notwithstanding anything contained herein to the contrary, the
foregoing indemnity shall not apply to (i) matters resulting from the gross
negligence or willful misconduct of the Mortgagee, or (ii) matters resulting
solely from the actions of the Mortgagee taken after the Mortgagee has taken
title to, or exclusive possession of the Premises, provided that, in both cases,
such matters shall not arise from or be accumulated with any condition of the
Premises, which condition was not caused by the Mortgagee. The foregoing
indemnity is expressly intended to include, and does include, any Environmental
Costs arising as a result of any strict liability imposed or threatened to be
imposed on the Mortgagee in connection with any of the indemnified matters
described in this Section or arising as a result of the negligence of the
Mortgagee in connection with such matters. This indemnity shall continue in full
force and effect and shall survive the payment and performance of the
Liabilities, the release of record of the lien, or any foreclosure (or action in
lieu thereof), of this Mortgage, the exercise by the Mortgagee of any other
remedy under this Mortgage or any other document or instrument evidencing or
securing the Liabilities, and any suit, proceeding or judgment against the
Mortgagor by the Mortgagee hereon.

     14.     Events of Default; Remedies. If any of the Liabilities are not paid
at maturity, whether by acceleration or otherwise, or if a default occurs by
anyone under the terms of this Mortgage or any Related Document, then the
Mortgagee may exercise all of the rights, powers and remedies expressly or
impliedly conferred on or reserved to it under this Mortgage or any other
Related Document, or now or later existing at law or in equity, including
without limitation the following: (i) the Mortgagee may declare the Liabilities
to be immediately due, (ii) the Mortgagee may proceed at law or in equity to
collect the Liabilities, foreclose this Mortgage or otherwise pursue any of its
rights or remedies available at law, in equity, pursuant to this Mortgage or
pursuant to any of the other Related Documents and (iii) the Mortgagee may
exercise any of its rights, powers or remedies pursuant to the 13CC.



       14.1 Power of Sale. The Mortgagor hereby confers on the Mortgagee the
power to sell the Premises described in this Mortgage and the interests of
persons therein in the manner provided in the Oklahoma Power of Sale Mortgage
Foreclosure Act [Title 46, Okla. Stat. (1991), § 40, et seq.] as the same may be
amended from time to time (the “Act”) or other applicable statutory authority.
Such power of sale shall be exercised by giving the Mortgagor Notice of Intent
to Foreclose by Power of Sale and setting forth, among other things, the nature
of the breach(es) or default(s) and the action required to effect a cure thereof
and the time period within which such cure may

9



--------------------------------------------------------------------------------



 





  be effected, all in compliance with and as may be required by the Act or other
applicable statutory authority. If no cure is effected within the statutory time
limits, the Mortgagee may accelerate the indebtedness secured hereby without
further notice (the aforementioned statutory cure period shall run concurrently
with any contractual provisions for notice and opportunity to cure), and the
Mortgagee may then proceed in the manner and subject to and as required by the
conditions of the Act or other applicable statutory authority to send to the
Mortgagor and other necessary parties a Notice of Sale and to sell and convey
the Premises in accordance with the Act or other applicable statutory authority.
The sale shall be made at one or more sales, as an entirety or in parcels, upon
such notice, at such time and places, subject to all conditions and with the
proceeds thereof to be applied all as provided in said Act or other applicable
statutory authority. No action of the Mortgagee based upon the provisions
contained herein or contained in the Act, including, without limitation, the
giving of the Notice of Intent to Foreclose by Power of Sale or the Notice of
Sale, shall constitute an election of remedies which would preclude the
Mortgagee from pursuing judicial foreclosure before or at any time after
commencement of the power of sale foreclosure procedure.



       14.2 Judicial Foreclosure. Whether or not proceedings have been commenced
by the exercise of the power of sale above given, the Mortgagee, in lieu of
proceeding with the power of sale, may at its option declare the whole amount of
the indebtedness secured by this Mortgage remaining unpaid, immediately due and
payable without notice, and the Mortgagee may then proceed by suit or suits in
equity or at law to foreclose this Mortgage remaining unpaid, immediately due
and payable without notice, and the Mortgagee may then proceed by suit or suits
in equity or at law to foreclose this Mortgage. Appraisement of the Premises is
hereby waived or not waived at the option of the Mortgagee, such option to be
exercised at or prior to the time judgment is rendered in such judicial
foreclosure.



       14.3 Appointment of Receiver. The Mortgagee shall have the immediate and
continuing right to appointment of a receiver for the Mortgaged Property as
provided by law [Title 12, Okla. Stat. (1991), § 1551, et seq.] as amended, and
the Mortgagor specifically consents and agrees to appointment of a receiver for
the Premises after any default hereunder. Without limitation, the receiver shall
have the power to protect and preserve the Premises, operate the Premises prior
to and during any foreclosure proceedings, to collect the Rents and apply the
proceeds, over and above the costs of the receivership, to the Liabilities. The
receiver shall serve without bond, if permitted by law.



       14.4 Foreclosure of Security Interest. In addition to all other remedies
described or referenced in this Mortgage, the Mortgagee, at its sole subjective
discretion, may have all or any part of the personal property combined with the
Premises covered hereby and sold together with such Premises as an entirety at
any foreclosure sale, or the Mortgagee, at its option, may proceed solely or
separately against the personal property or any part thereof and have the same
sold separately as provided by the Uniform Commercial Code of the State of
Oklahoma, either in one parcel or in such parcels, manner or order as the
Mortgagee, in its sole subjective discretion may elect; the Mortgagee shall have
the right to take immediate and exclusive possession of the personal property or
any part thereof and for that purpose may, with or without judicial process,
enter upon any premises on which the personal property or any part thereof may
be situated and remove the same therefrom; the Mortgagee shall be entitled to

10



--------------------------------------------------------------------------------



 





  hold, maintain, preserve and prepare the personal property for sale until
disposed of, or may propose to retain the personal property subject to the
Mortgagor’s right of redemption in partial or total satisfaction of the
Mortgagor’s obligations as provided in the Uniform Commercial Code of the State
of Oklahoma; the Mortgagee without removal may render the personal property
unusable and dispose of the personal property on the Mortgagor’s premises; the
Mortgagee may require the Mortgagor to assemble the personal property and make
it available to the Mortgagee for its possession at a place to be designated by
the Mortgagee which is reasonably convenient to both parties; unless the
personal property is perishable or threatens to decline speedily in value or is
of a type customarily sold on a recognized market, the Mortgagee shall give the
Mortgagor at least ten (10) days notice of the time and place of any public sale
or any personal property or of the time after which any private sale or other
intended dispositions thereof is to be made, by United States registered or
certified mail, postage prepaid, addressed to the Mortgagor at the address
provided in this Mortgage, which provisions for notice the Mortgagor and the
Mortgagee agree are reasonable; the Mortgagee may buy all or part of the
personal property at any public sale, and if the personal property is of a type
which is subject to widely distributed standard price quotations. The Mortgagee
may buy at private sale; and further, the Mortgagee shall have all of the rights
and remedies of a Secured Party under the Uniform Commercial Code of the State
of Oklahoma. The Mortgagee shall be entitled to exercise any and all other
rights and remedies available by applicable laws and judicial decisions.



       14.5 No Waiver. In the event the Mortgagee shall elect to selectively and
successfully enforce its rights under this Mortgage or any other documents or
instruments securing payment of the Liabilities, such action shall not be deemed
a waiver or discharge of any other lien, encumbrance or security interest
securing payment of the Liabilities. The foreclosure of any lien provided
pursuant to this Mortgage without the simultaneous foreclosure of all such liens
shall not merge the liens granted which are not foreclosed with any interest
which the Mortgagee might obtain as a result of such selective and successive
foreclosure.



       14.6 Sale of Parcels. In case of any sale under this Mortgage, by virtue
of judicial proceedings or otherwise, the Premises may be sold in one parcel and
as an entity or in such parcels, manner or order as the Mortgagee in its sole
discretion may elect.

By executing this Mortgage, the Mortgagor waives, in the event of a foreclosure
of this Mortgage or the enforcement by the Mortgagee of any other rights and
remedies in this Mortgage, any right otherwise available in respect to
marshalling of assets which secure the Liabilities or to require the Mortgagee
to pursue its remedies against any other such assets. The Mortgagor waives all
errors and imperfections in any proceedings instituted by the Mortgagee to
enforce any of its rights and remedies. The exercise of any one right or remedy
by the Mortgagee under this Mortgage or any of the other Related Documents shall
not impair or waive the Mortgagee’s right to exercise any other rights or
remedies available to it at law, in equity, under this Mortgage or under any of
the other Related Documents, all such rights and remedies being cumulative. All
fees, costs and expenses incurred by the Mortgagee in pursuing or enforcing its
rights and remedies at law, in equity, under this Mortgage or under any of the
other Related Documents, whether or not a lawsuit or legal action is filed,
including attorneys’ fees and court costs, shall be payable by the Mortgagor to
the Mortgagee on demand and shall be secured by this Mortgage.

11



--------------------------------------------------------------------------------



 



     15.     Pledge. If the Mortgagor is not liable for all or any part of the
Liabilities, then the Mortgagor agrees that:



       15.1 If any moneys become available from any source other than the
Premises that the Mortgagee can apply to the Liabilities, the Mortgagee may
apply them in any manner it chooses, including but not limited to applying them
against obligations, indebtedness or liabilities which are not secured by this
Mortgage.          15.2 The Mortgagee may take any action against the Borrower,
the Premises or any other collateral for the Liabilities, or any other person
liable for any of the Liabilities.          15.3 The Mortgagee may release the
Borrower or anyone else from the Liabilities, either in whole or in part, or
release the Premises in whole or in part or any other collateral for the
Liabilities, and need not perfect a security interest in the Premises or any
other collateral for the Liabilities.          15.4 The Mortgagee does not have
to exercise any rights that it has against the Borrower or anyone else, or make
any effort to realize on the Premises or any other collateral for the
Liabilities, or exercise any right of setoff.          15.5 Without notice or
demand and without affecting the Mortgagor’s obligations hereunder, from time to
time, the Mortgagee is authorized to: (a) renew, modify, compromise, extend,
accelerate or otherwise change the time for payment of, or otherwise change the
terms of the Liabilities or any part thereof, including increasing or decreasing
the rate of interest thereon; (b) release, substitute or add any one or more
sureties, endorsers, or guarantors; (c) take and hold other collateral for the
payment of the Liabilities, and enforce, exchange, substitute, subordinate,
waive or release any such collateral; (d) proceed against the Premises or any
other collateral for the Liabilities and direct the order or manner of sale as
the Mortgagee in its discretion may determine; and (e) apply any and all
payments received by the Mortgagee in connection with the Liabilities, or
recoveries from the Premises or any other collateral for the Liabilities, in
such order or manner as the Mortgagee in its discretion may determine.    
     15.6 The Mortgagor’s obligations hereunder shall not be released,
diminished or affected by (a) any act or omission of the Mortgagee, (b) the
voluntary or involuntary liquidation, sale or other disposition of all or
substantially all of the assets of the Borrower, or any receivership,
insolvency, bankruptcy, reorganization, or other similar proceedings affecting
the Borrower or any of its assets, (c) any change in the composition or
structure of the Borrower, including a merger or consolidation with any other
person or entity, or (d) any payments made upon the Liabilities.          15.7
The Mortgagor expressly consents to any impairment of any other collateral for
the Liabilities, including, but not limited to, failure to perfect a security
interest and release of any other collateral for the Liabilities and any such
impairment or release shall not affect the Mortgagor’s obligations hereunder.  
       15.8 The Mortgagor waives and agrees not to enforce any rights of
subrogation, contribution or indemnification that it may have against the
Borrower, any person liable on the Liabilities, or the Premises, until the
Borrower and the Mortgagor

12



--------------------------------------------------------------------------------



 





  have fully performed all their obligations to the Mortgagee, even if those
obligations are not covered by this Mortgage.          15.9 The Mortgagor waives
(a) to the extent permitted by law, all rights and benefits under any laws or
statutes regarding sureties, as may be amended, (b) any right the Mortgagor may
have to receive notice of the following matters before the Mortgagee enforces
any of its rights: (i) the Mortgagee’s acceptance of this Mortgage, (ii) any
credit that the Mortgagee extends to the Borrower, (iii) the Borrower’s default,
(iv) any demand, diligence, presentment, dishonor and protest, or (v) any action
that the Mortgagee takes regarding the Borrower, anyone else, any other
collateral for the Liabilities, or any of the Liabilities, which it might be
entitled to by law or under any other agreement, (c) any right it may have to
require the Mortgagee to proceed against the Borrower, any other obligor or
guarantor of the Liabilities, the Premises or any other collateral for the
Liabilities, or pursue any remedy in the Mortgagee’s power to pursue, (d) any
defense based on any claim that the Mortgagor’s obligations exceed or are more
burdensome than those of the Borrower, (e) the benefit of any statute of
limitations affecting the Mortgagor’s obligations hereunder or the enforcement
hereof, (f) any defense arising by reason of any disability or other defense of
the Borrower or by reason of the cessation from any cause whatsoever (other than
payment in full) of the obligation of the Borrower for the Liabilities, and
(g) any defense based on or arising out of any defense that the Borrower may
have to the payment or performance of the Liabilities or any portion thereof.
The Mortgagee may waive or delay enforcing any of its rights without losing
them. Any waiver affects only the specific terms and time period stated in the
waiver.          15.10 The Mortgagor agrees that to the extent any payment is
received by the Mortgagee in connection with the Liabilities, and all or any
part of such payment is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid by the Mortgagee or paid over
to a trustee, receiver or any other entity, whether under any bankruptcy act or
otherwise (any such payment is hereinafter referred to as a “Preferential
Payment”), then this Mortgage shall continue to be effective or shall be
reinstated, as the case may be, and whether or not the Mortgagee is in
possession of this Mortgage, and, to the extent of such payment or repayment by
the Mortgagee, the Liabilities or part thereof intended to be satisfied by such
Preferential Payment shall be revived and continued in full force and effect as
if said Preferential Payment had not been made. If this Mortgage must be
reinstated, the Mortgagor agrees to execute and deliver to the Mortgagee any new
mortgages and agreements, if necessary or if requested by the Mortgagee, in form
and substance acceptable to the Mortgagee, covering the Premises.          15.11
Any rights of the Mortgagor, whether now existing or hereafter arising, to
receive payment on account of any indebtedness (including interest) owed to the
Mortgagor by the Borrower, or to withdraw capital invested by the Mortgagor in
the Borrower, or to receive distributions from the Borrower, shall at all times
be subordinate to the full and prior repayment to the Mortgagee of the
Liabilities. The Mortgagor shall not be entitled to enforce or receive payment
of any sums hereby subordinated until the Liabilities have been paid in full and
any such sums received in violation of this Mortgage shall be received by the
Mortgagor in trust for the Mortgagee. The Mortgagor agrees to fully cooperate
with the Mortgagee and not to delay, impede or otherwise interfere with the
efforts of the Mortgagee to secure payment from the assets which secure the
Liabilities including actions, proceedings, motions, orders, agreements or other
matters relating to relief from automatic stay, abandonment of property, use of
cash collateral

13



--------------------------------------------------------------------------------



 





  and sale of the Mortgagee’s collateral free and clear of all liens. The
foregoing notwithstanding, until the occurrence of any default, the Mortgagor is
not prohibited from receiving distributions from the Borrower in an amount equal
to any income tax liability imposed on the Mortgagor attributable to the
Mortgagor’s ownership interest in the Borrower, if any.

     16.     Representations by the Mortgagor. Each Mortgagor represents that:
(a) it is well and truly seized of good and marketable fee simple title to the
real property comprising the Premises and it is the lawful owner of the personal
property comprising the Premises, subject only to Permitted Encumbrances; (b)
the execution and delivery of this Mortgage and the performance of the
obligations it imposes do not violate any law, conflict with any agreement by
which it is bound or require the consent or approval of any governmental
authority or any third party; (c) this Mortgage is a valid and binding agreement
enforceable according to its terms; (d) any balance sheets, profit and loss
statements, and other financial statements furnished to the Mortgagee in
connection with the Liabilities are accurate and fairly reflect the financial
condition of the organizations and persons to which they apply on their
effective dates, including contingent liabilities of every type, which financial
condition has not changed materially and adversely since those dates; and (e) it
shall not permit any proceedings in foreclosure or otherwise that would affect
the Premises. Each Mortgagor, other than a natural person, further represents
that: (i) it is duly organized, existing and in good standing pursuant to the
laws under which it is organized and (ii) the execution and delivery of this
Mortgage and the performance of the obligations it imposes (A) are within its
powers and have been duly authorized by all necessary action of its governing
body and (B) do not contravene the terms of its articles of incorporation or
organization, its by-laws, or any partnership, operating or other agreement
governing its affairs.

     17.     Notice. Any notices and demands under or related to this document
shall be in writing and delivered to the intended party at its address stated
herein, and if to the Mortgagee, at its main office if no other address of the
Mortgagee is specified herein, by one of the following means: (a) by hand, (b)
by a nationally recognized overnight courier service, or (c) by certified mail,
postage prepaid, with return receipt requested. Notice shall be deemed given:
(a) upon receipt if delivered by hand, (b) on the Delivery Day after the day of
deposit with a nationally recognized courier service, or (c) on the third
Delivery Day after the notice is deposited in the mail. “Delivery Day” means a
day other than a Saturday, a Sunday or any other day on which national banking
associations are authorized to be closed. Any party may change its address for
purposes of the receipt of notices and demands by giving notice of such change
in the manner provided in this provision. This notice provision shall be
inapplicable to any judicial or non-judicial proceeding where state law governs
the manner and timing of notices in foreclosure or receivership proceedings.

     18.     Miscellaneous. If any provision of this Mortgage is in conflict
with any statute or rule of law or is otherwise unenforceable for any reason
whatsoever, then that provision is null and void to the extent of the conflict
or unenforceability and shall be severed from but shall not invalidate any other
provision of this Mortgage. No waiver by the Mortgagee of any right or remedy
granted or failure to insist on strict performance by the Mortgagor waives any
other right or remedy of the Mortgagee or waives or bars the subsequent exercise
of the same right or remedy by the Mortgagee for any subsequent default by the
Mortgagor. All rights and remedies of the Mortgagee are cumulative.

     These promises and agreements bind and these rights benefit the parties and
their respective successors and assigns. If there is more than one Mortgagor,
the obligations under

14



--------------------------------------------------------------------------------



 



this Mortgage are joint and several. The Mortgagor agrees that the Mortgagee may
at any time sell or transfer one or more participation interests in all or any
part of the Liabilities to one or more purchasers whether or not related to the
Mortgagee.

     This Mortgage and the Related Documents constitute the entire understanding
of the parties hereto and may not be amended or altered except by a written
instrument that has been signed by the party(ies) against which enforcement of
the amendment or alteration is sought.

     Captions in this Mortgage are for convenience of reference only and do not
limit the provisions of this Mortgage.

     Time is of the essence in this Mortgage.

     19.     Governing Law and Venue. This Mortgage is delivered in the State of
Oklahoma and governed by Oklahoma law (without giving effect to its laws of
conflicts); provided, however, that if the real estate that is the subject of
this Mortgage is located in another state, the laws of such other state shall
govern the validity, enforceability, perfection, priority, construction, effect,
enforcement and remedies with respect to this Mortgage, but nothing herein shall
be construed to provide that the laws of any state other than the State of
Oklahoma shall apply to the obligations and indebtedness secured by this
Mortgage. The parties agree that any legal action or proceeding with respect to
any of its obligations under this Mortgage shall be brought by the Mortgagee
exclusively in state or federal court located in Tulsa County of the State of
Oklahoma and that proper venue shall lie only in such courts. By the execution
and delivery of this Mortgage, the Mortgagor submits to and accepts, for itself
and in respect of its property, generally and unconditionally, the exclusive
jurisdiction of those courts. The Mortgagor waives any claim that the State of
Oklahoma is not a convenient forum or the proper venue for any such suit, action
or proceeding.

     20.     Indemnification. In addition to the indemnification provisions
described in the section captioned “Environmental Provisions” of this Mortgage,
the Mortgagor agrees to indemnify, defend and hold the Mortgagee, or any of its
subsidiaries or affiliates or their successors, and each of their respective
shareholders, directors, officers, employees and agents (collectively, the
“Indemnified Persons”) harmless from any and all obligations, claims,
liabilities, losses, damages, penalties, fines, forfeitures, actions, judgments,
suits, costs, expenses and disbursements of any kind or nature (including,
without limitation, any Indemnified Person’s attorneys’ fees) (collectively, the
“Claims”) which may be imposed upon, incurred by or assessed against any
Indemnified Person (whether or not caused by any Indemnified Person’s sole,
concurrent, or contributory negligence) arising out of or relating to this
Mortgage; the Mortgagor’s use of the property covered by this Mortgage; the
exercise of the rights and remedies granted under this Mortgage (including,
without limitation, the enforcement of this Mortgage and the defense of any
Indemnified Person’s action or inaction in connection with this Mortgage); and
in connection with the Mortgagor’s failure to perform all of the Mortgagor’s
obligations under this Mortgage, except to the limited extent that the Claims
against any such Indemnified Person are proximately caused by such Indemnified
Person’s gross negligence or willful misconduct. The indemnification provided
for in this section shall survive the termination of this Mortgage and shall
extend to and continue to benefit each individual or entity who is or has at any
time been an Indemnified Person. The Mortgagor’s indemnity obligations under
this section shall not in any way be affected by the presence or absence of
covering insurance, or by the amount of such insurance or by the failure or
refusal of any insurance earner to perform any obligation on its part under any
insurance policy or policies affecting the Mortgagor’s assets or the Mortgagor’s
business activities. Should any Claim be made or brought against any

15



--------------------------------------------------------------------------------



 



Indemnified Person by reason of any event as to which the Mortgagor’s
indemnification obligations apply, then, upon any Indemnified Person’s demand,
the Mortgagor, at its sole cost and expense, shall defend such Claim in the
Mortgagor’s name, if necessary, by the attorneys for the Mortgagor’s insurance
carrier (if such Claim is covered by insurance), or otherwise by such attorneys
as any Indemnified Person shall approve. Any Indemnified Person may also engage
its own attorneys at its reasonable discretion to defend the Mortgagor and to
assist in its defense and the Mortgagor agrees to pay the fees and disbursements
of such attorneys.

     21.     Material Information. The Mortgagee acknowledges Section 10.1 of
the Revolving Credit and Term Loan Agreement, dated of even date herewith
between the parties, regarding its obligations surrounding the possession of
material, non-public information. , the Mortgagor agrees that the Mortgagee may,
subject to such obligations, provide any information or knowledge the Mortgagee
may have about the Mortgagor or about any matter relating to this Mortgage or
the Related Documents to any of its subsidiaries or affiliates or their
successors. Any dissemination of material, non-public information to any party
not listed in the foregoing sentence shall only be made subsequent to such party
signing a non-disclosure agreement in a form satisfactory to Mortgagee.

     22.     Relationship of the Parties. This Mortgage is given as an incentive
to a lending transaction between the Mortgagee and the Mortgagor, and in no
event shall the Mortgagee be construed or held to be a partner, joint venturer
or associate of the Mortgagor in the conduct of business of the Mortgagor on or
about the Premises or otherwise, nor shall the Mortgagee be liable for any debts
or obligations incurred by the Mortgagor in the conduct of such business, it
being understood and agreed that the relationship of the parties is and at all
times shall remain that of lender and borrower.

     23.     Mineral Interests. The Mortgagor acknowledges that any exploration
or drilling for oil, gas or other minerals in, on, about, or through the
Premises would waste and impair the value of the Premises as security for the
payment of the Liabilities, and the Mortgagor covenants and agrees that it will
not explore or drill for any oil, gas or other minerals, or consent, permit,
authorize or otherwise agree to any exploration or drilling of any oil, gas or
other minerals in, on or through the Premises, without first obtaining from the
Mortgagee written permission, which permission may be granted or withheld on
such terms as the Mortgagee, in its sole subjective discretion, deems
appropriate and shall not be valid until recorded. However, the Mortgagor does
not own any of such oil, gas and other minerals, and the Mortgagor may not be
able to prevent third party owners and lessees thereof from exercising their
rights to explore or drill for such oil, gas and other minerals. If any other
mineral owner, mineral lessee or other third party explores or drills or
undertakes to explore or drill for any oil, gas or other minerals in, on, under
or through the Premises which exploration or drilling would, in the reasonable
judgment of the Mortgagee, waste or impair the value of the Premises as security
for the payment of the Liabilities, then the Mortgagor further covenants and
agrees to pay over unto the Mortgagee any and all moneys, proceeds, awards or
judgments received by the Mortgagor representing damages or payment in lieu
thereof occasioned by such exploration or drilling, which moneys, proceeds,
awards or judgments when received by the Mortgagee shall be applied towards the
Liabilities.

16



--------------------------------------------------------------------------------



 

          MORTGAGOR:           XETA TECHNOLOGIES, INC.           By: /s/ Robert
B. Wagner    

--------------------------------------------------------------------------------

    Name: Robert B. Wagner     Title: CFO

ACKNOWLEDGMENT

              STATE OF OKLAHOMA       )             )   ss. COUNTY OF TULSA    
  )    

     This instrument was acknowledged before me on this 1st day of October, 2003
by Robert B. Wagner, as CFO of XETA TECHNOLOGIES, INC., an Oklahoma corporation.

          /s/ LaTisha O’Neal    

--------------------------------------------------------------------------------

    Notary Public
My Commission Expires: 05/04/07     Commission No. 03005686
(SEAL)

17



--------------------------------------------------------------------------------



 



Exhibit “A”

(Legal Description)

Part of Lot One (1), Block One (1), GREENWAY BUSINESS PARK III, an Addition to
the City of Broken Arrow, Tulsa County, State of Oklahoma, according to the
Recorded Plat No. 4796, being more particularly described as follows:

Beginning at a point 466 feet East of the Northwest corner of said Lot 1; thence
S 89°53’46” E 643.85 feet; thence N 35°58’48” E 170 feet; thence Southeasterly
52.65 feet along a curve to the left with a radius of 717.36 feet and a tangent
bearing of S 54°01“12” E; thence S 58°13’32” E 156.16 feet; thence Southeasterly
161.88 feet along a curve to the left with a radius of 441.39 feet; thence S
41°03’02” W 393.26 feet; thence South 60.20 feet; thence S 00°02’00” W 263.30
feet; to a point on the North right-of-way line of West Tacoma Street; thence
continuing along said right-of-way the following: N 89°55’59” W 155.22 feet;
Northwesterly 118.36 feet along a curve to the right with a radius of 276.21
feet; N 65°20’27” W 14.17 feet; Westerly 137.44 feet along a curve to the left
with a radius of 320.21 feet; N 89°55’59” W 260 feet; Southwesterly 140.56 feet
along a curve to the left with a radius of 540.65 feet; thence N 00°18’14” E
610.86 feet to the point of beginning.

18